DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a Final Office Action for application no. 16/837,616 for a REPOSITIONABLE HANDHELD EASEL, filed on 4/1/2020.  This correspondence is in response to applicant’s reply filed on 12/13/2021  Claims 1, 2, 4-10, 12-18 and 20 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-10, 12-15, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li  (U.S. Pat. 8,413,943).
Regarding claim 1, Li teaches a rotatable handheld easel device for attachment to a frame supporting a canvas, wherein the easel device comprises: a tensioning apparatus; two support arm rods; a handle assembly (member 82 can be used as a handle to pick up and carry the device); and a face plate; and wherein the handle assembly is rotatable up to 90 degrees in relation to the face plate.

[AltContent: textbox (face plate)]
[AltContent: textbox (foot)][AltContent: arrow][AltContent: textbox (support arm rods)][AltContent: textbox (second arm support rod)][AltContent: arrow][AltContent: textbox (first arm support rod)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (handle assembly)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (tensioning apparatus)]
    PNG
    media_image1.png
    674
    581
    media_image1.png
    Greyscale





Regarding claim 4, Li teaches the device of claim 1, wherein the face plate is comprised of a plurality of openings (holes in member 80) for locking the handle assembly in a desired position.
Regarding claim 5, Li teaches the device of claim 2, wherein the first member is spaced apart from the second member when the tensioning apparatus is in an engaged position and when the tensioning apparatus is in a disengaged position (Fig. 7).
Regarding claim 6, Li teaches the device of claim 2, wherein the tension handle is repositionable between an engaged position and a disengaged position.
Regarding claim 7, Li teaches the device of claim 1, wherein each of said support arm rods extends outwardly from the tensioning apparatus in opposite directions.
Regarding claim 8, Li teaches an easel device (see figure above) for attachment to a frame supporting a canvas, wherein the easel device comprises: a tensioning apparatus comprised of a first member (12) and a second member (51); two support arm rods (see figure above); at least one foot for engaging the frame; a handle assembly; and a face plate; and wherein the handle assembly is rotatable up to 90 degrees in relation to the face plate.
Regarding claim 9, Li teaches the device of claim 8, wherein the tensioning apparatus is further comprised of a a pair of hinge arms (hinge arms at the end of member 63, see Fig. 7), and a tension handle (64).
Regarding claim 10, Li teaches the device of claim 9, wherein the pair of hinge arms attach the second member to the tension handle (indirectly).
Regarding claim 12, Li teaches the device of claim 8, wherein the face plate is comprised of a plurality of openings (holes in member 80) for locking the handle assembly in a desired position.

Regarding claim 14, Li teaches the device of claim 9, wherein the tension handle is repositionable between an engaged position and a disengaged position.
Regarding claim 15, Li teaches the device of claim 8, wherein each of said support arm rods extends outwardly from the tensioning apparatus in opposite directions.
Regarding claim 17, Li teaches an easel device (see figure above) for attachment to a frame supporting a canvas, wherein the easel device comprises: a tensioning apparatus comprised of a first member (12) and a second member (51), a tension handle (64) and at least one hinge arm (left member 61); a first support arm rod extending outwardly (indirectly) from the first member in a first direction for attachment to said frame; a second support arm rod extending outwardly (indirectly) from the second member in a second direction for attachment to said frame: a handle assembly; and a face plate; and wherein the handle assembly is laterally rotatable up to 90 degrees in relation to the face plate.
Regarding claim 20, Li teaches the device of claim 17, wherein the first member is spaced apart from the second member when the tensioning apparatus is both in an engaged position and in a disengaged position.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. Pat. 8,413,943) in view of Felice (U.S. Pat. 2,743,550).
Regarding claim 16, Li teaches the device of claim 8, wherein the handle assembly is rotatable about a pivot pin that is secured through a continuous opening in the handle assembly but does not specifically teach a continuous opening in the faceplate.  Felice teaches a pivot pin secured through continuous openings in two members (Fig. 4) in order to provide for rotation for one member relative to another member.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the pivot pin is secured through a continuous opening in the handle assembly and the faceplate as an alternate connection method for securing the handle assembly to the faceplate while allowing rotation, further, constructing a formerly integral structure in various elements involves only routine skill in the art.
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-10, 12-17 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        


March 26, 2022